IN THE SUPREME COURT OF TEXAS

                                 No. 10-0238

          IN RE  UNIVERSAL UNDERWRITERS OF TEXAS INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed April 7,  2010,  is
granted.  All trial court proceedings in  Cause  No.  141-237069-09,  styled
Grubbs Infiniti, Ltd. v. Universal Underwriters of Texas Insurance  Company,
in the 141st District Court of Tarrant County,  Texas,  are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 23, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk